USCA4 Appeal: 22-4003      Doc: 24         Filed: 09/12/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4003


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        AARON MICHAEL CRICK,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cr-00091-FDW-DCK-1)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant. Dena J.
        King, United States Attorney, Amy E. Ray, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4003      Doc: 24         Filed: 09/12/2022     Pg: 2 of 3




        PER CURIAM:

               Aaron Michael Crick pled guilty, without a plea agreement, to two counts of

        transporting and shipping child pornography, in violation of 18 U.S.C. § 2252A(a)(1),

        (b)(1), and possessing an image of child pornography involving a prepubescent minor

        younger than 12 years old, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). The district

        court sentenced Crick to 151 months’ imprisonment, at the low end of the advisory

        Sentencing Guidelines range. On appeal, Crick argues that his sentence is substantively

        unreasonable. We affirm.

               We review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

        F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Blue, 877 F.3d at 517. We have confirmed

        that Crick’s sentence is procedurally reasonable. See United States v. Provance, 944 F.3d

        213, 218 (4th Cir. 2019).

               In assessing substantive reasonableness, we consider “the totality of the

        circumstances.” Gall, 552 U.S. at 51. A sentence must be “sufficient, but not greater than

        necessary,” to satisfy the statutory purposes of sentencing. 18 U.S.C. § 3553(a). “Any

        sentence that is within or below a properly calculated Guidelines range is presumptively

        [substantively] reasonable. Such a presumption can only be rebutted by showing that the

        sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United

        States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation omitted).

                                                     2
USCA4 Appeal: 22-4003      Doc: 24         Filed: 09/12/2022     Pg: 3 of 3




               Crick argues that his sentence is substantively unreasonable because the child

        pornography enhancements have not kept pace with technology, the majority of child

        pornography offenders receive a below-Guidelines-range sentence, and he engaged in

        nonproduction offenses. However, the district court considered these arguments and

        determined that they justified a sentence at the low end of the Guidelines range rather than

        a downward variance. The court recognized its authority to impose a below-Guidelines-

        range sentence but declined to do so, having carefully balanced Crick’s personal history

        and characteristics with the seriousness of the offenses and the need for deterrence. Our

        review convinces us that the district court carefully evaluated the § 3553(a) factors and

        gave due consideration to Crick’s mitigating arguments when imposing a sentence at the

        low end of the Guidelines range. Thus, Crick’s sentence is substantively reasonable, and

        Crick has failed to rebut the presumption of reasonableness accorded his sentence.

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     3